Citation Nr: 1010038	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-33 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO rating decision 
that granted service connection and a 50 percent rating for 
PTSD, effective January 10, 2006.  In April 2009, the Veteran 
testified at a Travel Board hearing at the RO.  In July 2009, 
the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a March 2006 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, and 
in an April 2007 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim for a higher rating, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
April 2007 letter (noted above) also advised the Veteran of 
how disability evaluations and effective dates are assigned, 
and the type of evidence which impacts those determinations.  
The case was last readjudicated in December 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service personnel and treatment records; post-
service private and VA treatment records; VA examination 
reports; records from the Social Security Administration 
(SSA); lay statements; articles submitted by the Veteran; and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate this claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions 
and hearing testimony; service personnel and treatment 
records; post-service private and VA treatment records; VA 
examination reports; SSA records; lay statements; and 
articles submitted by the Veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, from the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

Private and VA treatment records dated from February 2006 to 
September 2006 show that the Veteran was treated for 
disorders including PTSD.  

For example, A March 2006 psychological assessment from a VA 
social worker indicated that the Veteran was currently 
unemployed and that he was fired from a job of twenty-four 
years the previous January.  It was noted that the Veteran 
lived with his fiancé.  The social worker indicated that the 
Veteran was married in 1967, but that the marriage ended one 
year later because they were too young.  The social worker 
reported that the Veteran had all of the classic symptoms of 
PTSD and that it had greatly impacted on the Veteran's life.  
It was reported that the Veteran continued to have memories 
of Vietnam that haunted him and restricted his capacity to 
live a fuller life.  The diagnosis was PTSD.  A GAF score of 
52 was assigned.  

A July 2006 psychological examination report from a private 
psychologist related diagnoses of PTSD and alcohol abuse.  A 
GAF score of 70 was assigned.  

A September 2006 VA psychiatric examination report noted that 
the Veteran reported that he was presently living with his 
partner at a home.  He reported that he had been residing 
with her for the last thirteen years and that they had 
maintained a relationship for the past fourteen years.  The 
Veteran stated that he had one prior marriage in 1967 and 
that is first marriage ended in divorce about two years 
later.  He related that no children resulted from his only 
marriage.  He stated that he had three siblings including an 
older sister, a younger brother, and another brother who died 
at age fifty-five.  The Veteran reported that he had contact 
with his younger brother once every few months.  He indicated 
that he quit school during his junior year in high school, 
but that he later obtained his general equivalency degree.  
He also reported that he attended three full semesters at a 
university and that he began experiencing significant emotion 
al turmoil during his fourth semester and he quit school.  

The Veteran reported that following his return from Vietnam 
in March 1981, he had a number of jobs.  He indicated that, 
most recently, he was worked as an energy auditor just two 
months short of twenty-five years.  He stated that he worked 
as an energy auditor for nine months and was appointed head 
of the department after his supervisor's termination. The 
Veteran noted that he was first appointed as a temporary 
manager and that he was then hired as a full-time manger.  He 
indicated that he was supervising a dozen or more people 
after he had been hired as a full-time manager and that he 
was terminated in January 2006.  The Veteran indicated that 
he continued to experience emotional problems and some anger 
issues and that in 1995-1996, when promoted to a director, 
his responsibilities doubled.  The Veteran stated that he had 
emotional problems for the entire time that he was at his the 
job, but that he managed to work through them.  He reported 
that he was offered a severance package if he would not bring 
legal charges against the company, and that he consented to 
the severance package.  The Veteran indicated that is 
unemployment benefits had presently run out and that he was 
diligently seeking alternative employment.  It was noted that 
he had not had any job interviews.  

The Veteran reported that in the mid 1980s, he began meeting 
with a private psychiatrist.  He stated that he was treated 
by that psychiatrist for approximately three years and that 
he was then referred to another psychologist who he continued 
seeing until the early 1990s.  The Veteran stated that he had 
no psychiatric treatment from 1992 to March 2006 when he was 
referred for a VA psychological assessment.  He indicated 
that he was currently undergoing treatment at a VA facility 
from a VA social worker and a psychotherapist.  The Veteran 
reported that he was arrested with several pounds of 
marijuana in 1984 and that he received two months in jail and 
an extended probation.  He reported that he last used 
marijuana a month and a half prior to the examination.  The 
Veteran related that he used cocaine during the 1970s and 
1980s and that he had not used it since 1984.  He also 
reported that he had used LSD and mescaline as well as speed 
or amphetamines while in Vietnam.  He further stated that he 
snorted heroin and smoked opium when he was in Vietnam.  As 
to alcohol, the Veteran reported that he had had several 
drinks each day.  

The Veteran stated that he had significant difficulty 
sleeping.  He reported that he did some household tasks 
including dishes, vacuuming, mopping, and cooking.  In fact, 
the Veteran reported that he did all the cooking for him and 
his girlfriend and that he also did the grocery shopping.  
The Veteran indicated that he had contact with his brother as 
well as with a close friend who lived in another state.  He 
reported that he visited his friend four times each year and 
that he saw his brother once every few months.  The Veteran 
reported that he had a lot of problems with stress and 
depression.  He remarked that he thought about Vietnam 
several times a day.  He stated that he had a lot of anxiety 
issues and social problems.  The Veteran indicated that he 
did not feel comfortable around people and that he had self 
image problems and lacked self confidence.  He reported that 
he had increased irritability and anger and noted that he was 
reprimanded several times on his previous job for being 
verbally abusive.  He related that he suffered recurring 
dreams of his Vietnam combat experience.  The Veteran stated 
that he was also jumpy and that he scared easily.  He 
indicated that he was uncomfortable with people walking 
behind him and that he was startled by helicopters or loud 
noises.  

The examiner reported that the Veteran was casually dressed 
and that his physical appearance and dress reflected good 
personal care and hygiene.  The examiner stated that the 
Veteran appeared to demonstrate some dysphoria and that he 
nearly cried at times as he described his past life in the 
military.  It was noted that the Veteran's thought processes 
were logical, coherent, and organized.  The examiner remarked 
that there was no evidence of psychosis or hallucinosis 
observed and that the Veteran's gait and station appeared to 
be within normal limits.  The examiner reported that the 
Veteran's speech was clear and understandable and that there 
was no evidence of significant mental deterioration or 
impairment.  The examiner indicated that the Veteran 
demonstrated an unremarkable mental status examination.  The 
examiner stated that the Veteran demonstrated excellent 
reality, accuracy, and orientation, as well as immediate and 
short-term recall.  It was noted that the Veteran 
demonstrated excellent attention and concentration and that 
he was able to perform simple mathematical problem solving 
tasks involving addition, subtraction, multiplication, and 
division without error.  The examiner related that the 
Veteran demonstrated excellent abstract thinking, a capacity 
to perceive the similarities or differences between two 
concepts, social judgment, and a general fund of information.  

As to a summary, the examiner indicated that the Veteran at 
least as likely as not demonstrated symptoms consistent with 
PTSD related to his past history of Combat in Vietnam.  The 
examiner discussed how the Veteran met the PTSD criteria in 
detail.  The examiner stated that a review of the Veteran's 
prior history indicated a significant abuse of multiple 
substances.  It was noted that the Veteran conceded that he 
had used a variety of illicit substances including cannabis, 
cocaine, amphetamines, hallucinogens, opiates, and sedatives.  
The examiner reported that, at one point, the Veteran was 
arrested and charged with a felony after possessing 
marijuana.  The examiner remarked that the Veteran did 
acknowledge relatively recent use of the marijuana, but that 
he denied use of any other illicit substances.  The examiner 
indicated that the Veteran's continued use of marijuana 
(reported use two to three times since January 2006) appeared 
to have minimal impact on his current general level of 
functioning.  

The examiner reported that the Veteran's PTSD had caused mild 
to moderate impairment in his overall level of functioning.  
The examiner indicated that despite reporting difficulties 
with stress and depression while working at his previous 
employer, a non-profit organization, the Veteran was able to 
function adequately at his job until January 2006.  It was 
noted that the Veteran did achieve promotions of advancement 
within the company and that he was finally appointed to a 
director position.  The examiner remarked that over the 
previous years, it appeared that the Veteran's job 
functioning declined due to symptoms related to PTSD.  It was 
reported that the Veteran was ultimately terminated in 
January 2006.  The examiner stated that the Veteran admitted 
that even while working on the job, he would sometimes react 
angrily towards fellow co-workers or supervisors.  The 
examiner indicated that the Veteran appeared to have a 
relatively limited number of social contacts, although he did 
socialize with a close friend as well as his brother every 
few months.  It was noted that the Veteran had sent out a 
number of resumes since losing his job in January 2006.  The 
examiner reported that the Veteran had maintained a 
satisfying and loving relationship with his current partner 
with whom he had lived for thirteen years.  The examiner 
indicated that the Veteran reported that his partner's 
presence in his life was a stabilizing factor emotionally.  
The impression was PTSD and polysubstance abuse, currently in 
admission.  A current GAF score of 65 related to PTSD was 
assigned.  

VA treatment records dated from December 2006 to June 2008 
refer to continued treatment for disorders including PTSD.  

For example, a statement from a VA social worker received in 
December 2006, indicated that it was his strong belief that 
the Veteran should be rated 100 percent unemployability.  The 
social worker stated that the Veteran's inability to obtain 
employment since his January 2006 termination was due 
primarily to his PTSD and that a secondary reason was due to 
age discrimination.  The social worker remarked that with 
those combinations of factors, and despite the Veteran's 
efforts to secure another job, it was highly unlikely that he 
would ever again find employment compatible with his previous 
employment.  The social worker commented that it was 
unrealistic to expect the Veteran to compete in the current 
job market with his severe multiple issues.  The social 
worker indicated that he would presently assign a GAF score 
within the 41 to 50 range, without hesitation.  

A January 2007 VA treatment entry indicated, as to an 
assessment, that the Veteran was terminated from a job of 
about twenty-five years on year earlier.  The examiner (the 
same VA social worker) indicated that the Veteran had been 
unable to find employment since that time and that, in his 
opinion, the Veteran was no longer employable due to his many 
issues.  The examiner stated that the Veteran was stressed 
over money and concerning his future.  The examiner remarked 
that due to the Veteran's age, he was discriminated against 
and that employment was not a viable option for him.  The 
examiner noted that he supported the Veteran's appeal of his 
50 percent disability rating for PTSD.  

A May 2007 VA psychiatric examination report noted that 
according to review of the Veteran's medical records and by 
his verbal report, he had not been hospitalized since his 
last examination in September 2006.  The examiner indicated 
that, at that time, the Veteran was diagnosed with PTSD was 
assigned a GAF score of 65.  The examiner reported that the 
Veteran continued to work with a VA social worker who began 
treating him in the spring of 2006 and assigned a GAF score 
of 52 indicating moderate symptoms.  The examiner indicated 
that the social worker revised his GAF to in the 41 to 50 
range and opined that the Veteran was unemployable due to a 
variety of factors including his PTSD and his age.  The 
examiner stated that the social worker did not get very 
specific with a rationale for his opinion other than 
highlighting the Veteran's PTSD and his age.  The examiner 
indicated that follow-up treatment notes did not clarify why 
the social worker believed the Veteran was currently 
unemployable.  It was noted that in terms of medical issues, 
the Veteran complained of back pain.  As to his mental 
health, the Veteran complained of daily frequency of symptoms 
of moderate severity and a duration that would last during 
the day with remissions that could last up to one to two 
days.  The Veteran indicated that the remissions would 
include improved capacity for adjustment.  He indicated he 
was not on mental health medicine.  He stated that he did not 
sleep well, that he was very apprehensive, that he was pretty 
nervous, and that he had a feeling of impending doom.  

The Veteran denied that he had any legal history.  He 
reported that he was fired from his job of twenty-five years 
in January 2006 and that he had been the director of a 
weatherization program.  He stated that he was fired because 
he was not able to do it anymore, that the job became too 
intense with too much responsibility, and that he really 
struggled.  The Veteran reported that he looked for work 
until October 2006 and that he gave up.  He stated that he 
applied for sixty to seventy jobs, but that he didn't get any 
interviews because he was too old.  The Veteran reported that 
at his last job, they worked around his problems.  He related 
that he was not real chummy with people, that he had a 
temper, and that he did not like dealing with touchy feely 
things.  He remarked that he never missed work because of his 
mental health.  

The Veteran stated that he didn't like being around people 
and that he did stuff around the house.  It was noted that 
the Veteran was contending that he was unemployable due to 
his mental health.  The Veteran reported that he was divorced 
in 1969, but that he had been in a romantic relationship for 
fifteen years and that they lived together.  He indicated 
that they he had a good relationship with her and that they 
needed each other.  The Veteran stated that he had a couple 
of friends and that they would visit him on occasion and stay 
with him and his girlfriend.  He indicated that, otherwise, 
he did not socialize for the previous thirty years.  He 
reported that he spent his free time watching television, 
napping, doing housework, and working out in the garage.  The 
Veteran indicated that he had two to three beers per day and 
that he used marijuana occasionally, but denied any 
consequences of the alcohol and marijuana use.  He denied any 
recent history of violence or assault as well as any suicide 
attempts.  

The examiner indicated that, overall, the Veteran described a 
moderate current psychological function status.  The examiner 
noted that the Veteran was employed successfully up until 
January 2006 after twenty-five years of employment.  It was 
noted that the Veteran did keep up with routine 
responsibilities of self-care and family role functioning.  
The examiner reported that the Veteran's physical health was 
fairly good, but that his social/interpersonal relationships 
were somewhat limited and his recreation/leisure pursuits 
were adequate.  The examiner reported that the Veteran 
demonstrated no impairment of thought process or 
communication and that he had not delusions or 
hallucinations.  The examiner stated that the Veteran's eye 
contact and interaction in the session were within normal 
limits.  It was noted that the Veteran denied suicidal or 
homicidal thoughts.  The examiner remarked that the Veteran 
did state that his ability to maintain minimal personal 
hygiene and other basic activities of daily living would come 
and go.  He stated that he showered every three to four days.  
The examiner indicated that the Veteran was oriented to 
person, place, and time.  It was noted that the Veteran 
endorsed some short-term memory problems, but that he denied 
obsessive or ritualistic behaviors, as well as panic attacks.  
The examiner stated that the rate and flow of the Veteran's 
speech were within normal limits.  The examiner noted that 
the Veteran reported that he had struggled with depression 
since Vietnam and that his current depressive episode had 
lasted for the previous four years or so.  The examiner 
indicated that the Veteran denied impaired impulse control 
other than pulling his hair out, which was not noticeable.  

The examiner reported that the Veteran continued to identify 
behavioral, cognitive, social, and affective symptoms 
attributable to PTSD.  The diagnosis was PTSD with depressive 
symptoms, chronic, of moderate severity.  A GAF score of 55 
was assigned for PTSD with depressive symptoms.  The examiner 
commented that he found that the Veteran's PTSD with 
depressive symptoms was of moderate severity given that he 
was in a longer-term romantic relationship, that he had some 
friends that he still socialized with, and that he was 
successfully working up until January 2006 when he was 
apparently fired.  The examiner remarked that the Veteran's 
complaints of symptoms of PTSD with depression were of 
moderate severity and that the Veteran reported that the 
symptoms had been fairly stable fro some time.  The examiner 
indicated that it was his opinion that the Veteran's PTSD was 
associated with a GAF of 55.  The examiner reported that he 
understood that the previous examiner rated the Veteran's GAF 
as 65 to indicate mild symptoms and that his social worker 
rated the severity of his symptoms as much worse.  The 
examiner stated, however, that he felt the Veteran's current 
GAF was 55 and equal to moderate symptoms.  

The examiner remarked that in terms of a linkage between the 
Veteran's PTSD symptoms and the aforementioned changes in 
impairment in functional status and quality of life, the 
Veteran endorsed a wide variety of moderate symptoms of PTSD 
including persistent reexperiencing, avoidance, and increased 
arousal, all of which impacted him to a moderate degree.  The 
examiner indicated that the prognosis for the Veteran's 
improvement was fair to good given that the Veteran continued 
in his outpatient mental health treatment as described.  The 
examiner commented that based on a review of the Veteran's 
medical records as well as his verbal report, it was his 
opinion that there was an occasional decrease in work 
efficiency where there were intermittent periods of an 
inability to perform occupational tasks due to signs and 
symptoms, but generally satisfactory functioning in terms of 
routine behavior, self-care, and normal conversation.  The 
examiner reported that as to whether the Veteran could work 
in a less intense setting with less responsibility, the 
Veteran stated that he was unsure about that.  The examiner 
stated that the Veteran could not describe clearly why he 
believed that he was no longer able to work due to his 
moderate PTSD.  The examiner commented that, thus, it was his 
opinion that the Veteran's moderate PTSD with depressive 
symptoms would pose moderate vocational limitations as 
described.  

Records from the SSA show that the Veteran was receiving 
disability compensation.  

Private and VA treatment records dated from May 2007 to July 
2009 show that the Veteran continued to receive treatment for 
his PTSD.  

For example, a March 2009 psychological examination report 
from a private psychologist related diagnoses of PTSD and 
major depressive disorder, recurrent, moderate.  A GAF score 
of 55 to 60 was assigned.  

The most recent September 2009 VA psychiatric examination 
report noted that the Veteran's claims file and medical 
records were reviewed.  The Veteran reported that he was 
currently treated for hypertension, hemorrhoids, and tobacco 
use and that he was not taking medication at the present 
time.  It was noted that the Veteran had not been 
hospitalized for psychiatric reasons since his last 
examination, but that he did receive outpatient psychiatric 
care in the form of individual therapy from a social worker.  
The Veteran stated that he was seen by the social worker 
every one to two months.  The examiner discussed some of the 
social workers notes in detail.  

The Veteran reported that his psychiatric symptoms during the 
past year included daily intrusive thoughts, irritability, 
restless sleep (obtaining about four to six hours of sleep 
per night), occasional isolation, apathy about certain 
things, a lack of enthusiasm, fatigue and feeling tired, 
night sweats, nightmares with variable frequency, feeling 
nervous, engaging in hair pulling behavior, and having 
trouble in some social settings.  The examiner noted that 
when the Veteran was asked about some of the stressors 
outside of PTSD that might also contribute to some of his 
symptoms, he cited monetary stressors and that his girlfriend 
had a recent health scare with a heart attack.  The Veteran 
indicated that his triggers for PTSD included large crowds 
and certain war movies or coverage.  He reported that he had 
not had any remission of his symptoms since his last 
examination.  

The Veteran reported that he had not had any jobs since his 
last examination and that the longest time he spent at any 
one job was for twenty-five years when he worked as a 
director of a weatherization program.  He stated that he was 
ultimately fired from the job due to increased intensity and 
too much responsibility.  He remarked that he never missed 
work due to mental health issues.  The Veteran indicated that 
he had difficulty getting along with others at times.  He 
said when he was laid off, he applied for seventy to ninety 
jobs, but never got a job interview and felt that he would 
never work again because of his age.  It was noted that the 
Veteran was not currently employed and that he last worked a 
few years ago.  The examiner stated that it was interesting 
that the Veteran did not cite his mental health issues as 
preventing him from continuing to seek a job, obtain a job, 
or to continue to work in a job.  

The Veteran indicated that he did have several friends and 
that he spent a great deal of time and lived with his 
girlfriend of seventeen years.  He stated that his social 
activities and hobbies included reading, music, recording 
music, movies, doing housework, and cooking for himself and 
his girlfriend.  He also related that he cared for his 
girlfriend who had cerebral palsy and that he spent time with 
friends watching television and cooking outside.  He stated 
that he was close with one of his neighbors.  The Veteran 
reported that he was married just one year out of high 
school, that they never had any children, and the marriage 
lasted for about a year.  He indicated that he had very good 
relationship with his current girlfriend and described her as 
a kindred spirit and a wonderful person.  He stated that he 
had good relationships with his friends.  The Veteran 
indicated that he drank three to five beers, but that he did 
not drink on a daily basis.  He stated that he does smoke 
marijuana, but did so rarely because it was too expensive.  
The Veteran remarked that he enjoyed cooking, shopping, 
movies, reading, watching the news, and watching general 
television shows.  He stated that he napped sometimes 
throughout the day and that he did work around the house and 
in the garage.  He noted that he had written off and on at 
times and that he sometimes wrote poetry.  The Veteran 
described his physical health as superb and stated that his 
primary impairment was related to his mental health 
symptomatology due to PTSD, as well as financial stressors 
and worries related to his girlfriend's health.  

The examiner reported that the Veteran was clean and well 
groomed and that there was no abnormal motor behavior 
evident.  It was noted that the Veteran's posture and gait 
were normal.  The examiner indicated that the Veteran's 
facial expression were normal and responsive.  The examiner 
stated that the Veteran was sad and near tears for a couple 
of minutes when talking about some of is experiences in 
Vietnam, but that he otherwise smiled and joked throughout 
most the ninety minute session.  The examiner reported that 
the Veteran's voice was well modulated and that his speech 
was at a normal pace and clearly articulated.  The examiner 
indicated that the Veteran was oriented times three and that 
his answers were logical and relevant to the questions asked.  
It was noted that there was no evidence of psychosis and that 
the Veteran denied any auditory or visual hallucinations.  
The examiner indicated that the Veteran's attention and 
concentration appeared to be goo throughout the examination 
and that he seemingly had average to above average memory for 
anything that was asked.  The examiner remarked that the 
Veteran reported memory deficits for short-term memory 
issues.  

The examiner indicated that the Veteran denied any suicidal 
or homicidal ideation and that he did not have a history of 
suicide attempts.  It was noted that the Veteran reported 
that he did thing about suicide when drinking heavily one 
night, but ended up tearing up his home and eventually 
passing out.  The Veteran described his mood as up and down.  
The examiner stated that the Veteran's mood appeared somewhat 
positive and almost cheerful throughout the examination other 
than when he was talking about Vietnam.  The examiner stated 
that the Veteran reported persistent symptoms of increased 
arousal, difficulties falling and staying asleep, 
irritability, and an exaggerated startle response.  The 
examiner remarked that the Veteran's symptoms were chronic 
and did meet the criteria for PTSD.  

The diagnosis was PTSD, moderately impairing, with depressive 
symptomatology.  A GAF score of 52 was assigned.  The 
examiner indicated that the GAF score took all of the 
Veteran's stressors into consideration, but if only the 
Veteran's PTSD and military related stressors wearer 
considered, his GAF score would likely be several points 
higher.  The examiner stated that it was his opinion that it 
was as likely as not that the Veteran was suffering from PTSD 
that was military related and that his symptoms were of a 
similar degree as compared with the last examination.  The 
examiner commented that he concurred with the previous 
examiner that there was some mild to moderate impairment in 
the Veteran's occupational functioning.  It was noted that 
the Veteran did have a very solid twenty-five year work 
history in which he was quite successful in his position.  
The examiner remarked that the Veteran cited his age as the 
major deterring factor to obtaining current employment.  The 
examiner stated that it was obvious that the Veteran was 
quite socially appropriate and that he had very good social 
skills throughout the examination that would be translatable 
to a work or employment position.  The examiner commented 
that he was not saying that the Veteran would not have some 
difficulties working at times when his PTSD symptomatology 
was more severe (as he stated that he sometimes had up and 
good days and sometimes had more bad days), but that the 
Veteran did appear to be overall employable based purely on 
his PTSD related symptomatology.  

The medical evidence shows that the Veteran lives with his 
girlfriend of seventeen years and that he has no children.  
The Veteran is unemployed and has not worked since January 
2006 when he was fired from his employment of twenty-five 
years.  The Veteran reports that he had a good relationship 
with his girlfriend and a good relationship with his friends.  
He states that his social activities and hobbies include 
reading, music, recording music, movies, doing housework, and 
cooking for himself and his girlfriend.  He also indicates 
that he sees is brother every few months.  The most recent 
September 2009 VA psychiatric examination report indicated a 
GAF score of 52, suggesting moderate symptoms.  The examiner 
reported that that the GAF score took all of the Veteran's 
stressors into consideration, but if only the Veteran's PTSD 
and military related stressors were considered, his GAF score 
would likely be several points higher.  The examiner 
specifically commented that he was not saying that the 
Veteran would not have some difficulties working at times 
when his PTSD symptomatology was more severe (as he stated 
that he sometimes had up and good days and sometimes had more 
bad days), but that the Veteran did appear to be overall 
employable based purely on his PTSD related symptomatology.  

The Board observes that a previous May 2007 VA psychiatric 
examination report indicated a GAF score of 55, also 
suggesting moderate symptoms.  The examiner specifically 
stated that the Veteran's GAF score was equal to moderate 
symptoms.  The examiner remarked that the Veteran's moderate 
PTSD with depressive symptoms would pose moderate vocational 
limitations as described.  Additionally, the Board notes that 
a September 2006 VA psychiatric examination report noted a 
GAF score of 65, suggesting mild symptoms.  The Board 
observes that a VA social worker has specifically indicated 
that the Veteran is unemployable due to his PTSD symptoms.  A 
December 2006 statement from that social worker related that 
the Veteran's GAF score would be within the 41 to 50 range, 
suggesting serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  The Board, however, 
that none of the VA examination reports of record have found 
that the Veteran was unemployable.  Additionally, as 
discussed above, the examiner pursuant to the most recent 
September 2009 VA psychiatric examination, specifically 
indicated that the Veteran appeared to be overall employable 
based purely on his PTSD related symptomatology.  

The Board observes that the evidence as a whole demonstrates 
that the Veteran's PTSD is no more than 50 percent disabling.  
The Board cannot conclude, based on the psychiatric 
symptomatology that his PTSD alone is productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to various symptoms, as required for a 
70 percent schedular rating.  The Veteran has not been shown 
to have such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  The medical evidence does not support a finding 
that the Veteran's psychiatric symptoms are so severe as to 
warrant an increased rating to 70 percent.  All the medical 
evidence cited above only provides negative evidence against 
the claim for a rating above 50 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
Veteran's PTSD has continuously been 50 percent disabling 
since January 10, 2006, when service connection for PTSD 
became effective.  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  The Board notes the Veteran is currently 
unemployed.  The evidence does indicate that the Veteran's 
PTSD has significantly impaired his occupational functioning.  
The Board observes, however, that the examiner pursuant to 
the most recent September 2009 VA psychiatric examination 
report indicated that the Veteran's did appear to be overall 
employable based purely on his PTSD related symptomatology.  
Therefore, the evidence does not reflect that the Veteran's 
PTSD, alone, has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
rating), or necessitated frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable. Based on the foregoing, the Board 
finds that referral for consideration of assignment of extra-
schedular ratings is not warranted.  38 C.F.R. § 
3.3219(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating for PTSD, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An initial rating higher than 50 percent for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


